Case 2:18-cv-00206-JRG Document 85 Filed 06/21/19 Page 1 of 1 PageID #: 1697



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

OYSTER OPTICS, LLC,                              §
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               §   CIVIL ACTION NO. 2:18-CV-00206-JRG
                                                 §
INFINERA CORPORATION,                            §
                                                 §
                Defendant.                       §
                                                 §


                                            ORDER

       Before the Court is Plaintiff Oyster Optics, LLC’s (“Oyster”) Opposed Motion for Leave

to File Amended Complaint (the “Motion”). (Dkt. No. 84.) The Court ORDERS that Defendant

Infinera Corporation (“Infinera”) file an expedited response to the Motion on or before JUNE, 28,

2019. No reply or sur-reply to the Motion shall be permitted.


        So Ordered this
        Jun 21, 2019
